WEBB, J.
A rehearing was granted in this cause on motion of the plaintiff, T. J. Martin, who contended that the court erred in its original opinion in refusing to sustain a plea of estoppel filed , by him and in holding that the notos had been purchased by intervenor from Martin: conceding, however, that if the notes had .been purchased by intervenor he would be entitled to payment out of the proceeds of the mortgaged property by preference over plaintiff, Martin, which were the identical contentions made by the plaintiff on the original hearing and to which the original petition was confined.
Considering plaintiff’s contentions and matters, pleading and evidence relevant thereto, in the order named:
ESTOPPEL
In the original petition filed by intervenor he alleged that he was the holder and owner of two certain notes which were of a series of four drawn by Quincy Iverson, payable to the order of J. O. Loftin, and by the latter endorsed in blank, secured by vendor’s lien and privilege and special mortgage on the property purchased by Iverson from Lofton, and that plaintiff, T. J. Martin, the holder of the other two notes, had brought suit against Iverson and obtained judgment against- him with recognition of the privilege and mortgage, and had seized and was about to sell the mortgaged premises, and that intervenor, as the owner and holder of the notes, was entitled to share ratably with Martin in the proceeds of the salo, and prayed judgment accordingly.
Subsequently intervenor filed an amended petition, in» which he alleged that the notes held by him had been purchased by him from Martin, plaintiff, and that intervenor was entitled to be paid the amount of his notes, principal, interest and attorney’s fees, out of the proceeds of the sale of the mortgaged premises by preference over Martin, and amending his original prayer.
Martin, plaintiff, filed a motion to strike out the amended petition on the grounds that it came too late and changed the issues, which motion was overruled by the trial court, and in this court Martin, plain*531tiff, urges that the motion was, in effect, a plea of estoppel, and apparently intervenor concedes as much hut contends that the plea should not have been and cannot be considered, as plaintiff did not annex an affidavit of the truth of the facts alleged.
Considering the plea either as a “motion to strike out” or as a plea of estoppel, the basis of either are facts which appeared in the pleading previously filed, and we do not think it was necessary for plaintiff to have made an affidavit of the facts shown • by the pleadings.
Now, considering the plea on its merits.
The amendment was filed prior to exceptions or answer by plaintiff, and we are of the opinion that it could not be stricken from the record on the ground that it came too late nor'on the ground that it changed the issues.
The question of the right to amend a petition prior to the appearance of a defendant by way either of exception or answer appears to be left entirely at large, and since the law is silent upon ■ the subject we know of no reason why a plaintiff should not be allowed to amend in any respect that the judge finds the interest of justice may require, whether it be to supply a cause of action where none has been alleged in the original petition, or otherwise. The law intervenes only after issue is joined and declares that thenceforward an amendment may be made “with leave of the court”, provided it does not alter the substance of the demand by making it different from the one originally brought.
Commercial Nat. Bk. vs. Smith, 150 La. 234, 90 South. 581.
On the motion as an estoppel, it is urged that the intervenor, having alleged that the notes held by him should be paid out of the proceeds of the property concurrently with the notes held by Martin, he was judicially estopped from claiming to the contrary.
From the facts alleged in the original petition the conclusion followed that the notes held by intervenor should be paid out of the proceeds of the sale concurrently with the notes ■ held by Martin, and from the facts alleged in the amended petition, it is conceded intervenor had the right to claim payment out of the proceeds by preference.
Intervenor in the amended petition did not allege any fact in conflict with the facts alleged in the original petition, and as one cannot usually be judicially estopped by his pleadings only as to matters of fact (Farmers & Merchants Bank vs. Dorie, 144 La. 532, 80 South. 713), we do not think the intervenor was estopped from alleging additional facts which did not conflict with the facts first alleged and from which an additional legal conclusion would flow; and, as we do not think there was any conflict between the facts alleged and the relief asked in the original petition and in the amended petition, the plea of estoppel cannot be sustained.
MERITS
The intervenor claims that he purchased the notes from plaintiff and, hence, he seeks to take advantage of the quitable rule that where the holder of a claim secured by mortgage assigns a part of the claim he cannot come in competition with the assignee as to the proceeds of the sale of the mortgaged premises.
The facts shown by the record are as follows:
On December 24, 117, Quincy Iverson purchased from J. O. Loftin a tract of land *532for the sum and price of nine hundred and fifty dollars, giving in payment four notes, dated with the act of sale, each for the sum of two hundred and thirty-seven and 50-100 dollars, payable to the order of J. 0. Loftin, maturing on October 1, 1918, 1919, 1920, 1921, respectively, each bearing 8% per annum interest from date and secured by vendor’s lien and privilege and special mortgage on the property purchased.
The notes were transferred by J. O. Lo'f-tin to T. J. Martin, Loftin endorsing them in blank, and some time in the latter part of the year 1919 Iverson procured from Martin a statement showing the amount (principal and interest) of the two notes which fell due October 1, 1918 and 1919, and later Iverson presented to T. J. Martin, through his agent, J. B. Martin, a check for four hundred and ninety-four dollars, drawn by intervenor, Gahagan, to the order of J. B. Martin & Co. (which we assume was a'partnership composed of J. B. Martin and T. J. Martin) requesting that the two notes be given him and stating that intervenor, Gahagan, had requested that the notes should not be marked paid.
J. B. Martin found that the amount of the check was not equal to the amount of the principal an)d interest of the two notes maturing on October 1, 1918 and 1919, but he delivered to Iverson the first maturing note and credited the balance of the amount of the check on the note maturing October 1, 1919.
Iverson delivered the note which he had received from J. B. Martin to Gahagan, the intervenor, and subsequently Iverson called on -T. J. Martin and told him that Gahagan required of him, Iverson, to bring in the note maturing on October 1, 1919, and prevailed upon T. J. Martin to accept Iverson’s ' note .for fifty-thre dollars, an amount which, together with the .-amount that had been credited on the note, maturing October 1, 1919, was equal to the amount (principal and interest) of the maturing note, and gave Iverson a letter in which he instructed his son, ‘J. B. Martin, to mark the note maturing October 1, 1919, paid and to deliver it to Iverson.
Iverson then took the matter up with J. B. Martin, who erased the credit notation which had been placed on the note, and delivered the note to Iverson who, in a short time, delivered it to Gahagan, intervenor.
The parties do not claim there was any express agreement, and while intervenor states he intended to purchase the notes and that Iverson was acting -as his agent, which is confirmed by Iverson, plaintiff states that he did not intend to sell the notes.
While' it may be that the parties could have had other rights, in that there appears to have been a misunderstanding as to the nature of the transaction, they appear here, one contending that the notes were assigned, and the other that they were paid.
The notes were endorsed in blank and were assignable by delivery (Negotiable Instruments Act, Act 64 of 1904, Sec. 34); and had the notes been delivered without being marked paid to the intervenor in person, who was not in any manner bound on the notes, the presumption would have been that they were assigned and not paid.
However, they were not delivered to the intervenor in person, but to Iverson, the drawer, and conceding that Iverson, the drawer, was not precluded from acting as the agent of the intervenor, and that he did so act, we are of the opinion that the delivery to Iverson had the same effect as *533it would have had if the delivery had been made to intervenor in person, provided plaintiff knew Iverson was the agent of intervenor and that the notes were delivered to Iverson as such.
' While there are several circumstances which might be said to indicate that plaintiff knew Iverson was acting as the agent of intervenor, such as the check having been drawn by the intervenor in favor of the partnership of which plaintiff was a member, rather than in favor of Iverson, and the fact of Iverson having informed plaintiff that intervenor had requested that the note should not be marked paid; but, on the other hand, the fact of plaintiff having directed his son and agent to mark one of the notes “paid” indicates that in whatever capacity Iverson appeared, plaintiff was securing payment of the notes.
The parties concede, however, that there had not been any personal correspondence or negotiations between intervenor and Martin relative to the notes, and, viewing the action of the parties as a whole, the situation presented is that of Iverson, the drawer of the notes held by plaintiff, presenting to him a cheek drawn by intervenor and a note drawn by Iverson, which together were of an aggregate amount equal to the amount of the notes (principal and interest) held by plaintiff, and of plaintiff’s accepting same and delivering to Iverson the notes which had been held by plaintiff, which notes were subsequently delivered by Iverson to intervenor.
If the transaction should be considered solely with reference to the rights the intervenor could have against Iverson, conceding that Iverson was acting 'as the agent of intervenor, under the evidence as présented here, it could not be said that intervenor could equitably hold Iverson for the full face value of the notes, principal and interest, Iverson having already paid or given Martin his obligation, for a part of the obligation, and that intervenor could not contend that plaintiff’s privilege on-the mortgaged premises should be subordinated to a claim which could not be enforced against the mortgagor.
The relationship of debtor and creditor which may have arisen as between Iverson and intervenor by virtue of the transaction, may be beside the question as to whether plaintiff dealt with Iverson as the agent of intervenor, but it cannot be irrelevant when considering whether or not Iverson was in fact acting as the .agent of intervenor.
Conceding that Iverson could have acted as the agent of intervenor in purchasing Iverson’s notes from the holder and owner, and that intervenor and Iverson understood that Iverson was so acting, yet it is difficult to maintain a distinct view of Iverson, the drawer of the notes, as the agent of the intervenor for the purchase of the notes, while Iverson is acquiring possession of the notes by giving to the holder funds of the intervenor and other obligations of Iverson, and considering merely the action of the parties, We think it would be impossible to conclude that Iverson purchased the notes for his principal rather than that he paid them for himself.
The intervenor carried the burden of proof to establish his alleged purchase (Weil vs. Enterprise Ginning Co., 42 La. Ann. 492, 7 South. 622), and although plaintiff testifies he did not intend to sell the notes, and his instructions to his son and agent to mark the note maturing in 1919 “paid” indicates that he did not intend to sell, yet, in view of the fact that plaintiff acquiesced in the act of his agent in delivering the notes wthout marking them paid, and of the testimony of the in*534tervenor that he intended to purchase the notes, and of Iverson that he was acting as the agent of intervenor, we would be disposed to give paramount importance to the fact of the notes having been delivered to Iverson without marking them paid, and to hold that plaintiff had sold or assigned the notes to intervenor; but when we consider that the action of the parties doe's not show a sale, in that Iverson paid a part of the amount of the notes, and plaintiff testifies that he did not intend to sell, we are of the opinion intervenor has failed to prove his alleged purchase, and that his demands should be rejected.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and that intervenor’s demands be rejected at his cost.